                Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 1 of 17


 1
     Patrick Patton
 2   Salish Sea Law Group
     4700 42nd Avenue SW, Suite 580
 3   Seattle, WA 98116
 4   (206) 972-5297 – Office
     (206) 770-6238 – Facsimile
 5   patrick@salishsealawgroup.com
 6
     Attorney for Plaintiff
 7

 8

 9                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
10                            SEATTLE, WASHINGTON
11
     JUAN ALBERTO
12   CASTANEDA MIRANDA,
                                           FILE NO.
13
            Plaintiff,
14                                         COMPLAINT
     vs.
15

16   U.S. DRUG ENFORCEMENT                 Jury Trial Demanded
     ADMINISTRATION, a U.S.
17   government agency; U.S.
18
     FEDERAL BUREAU OF
     INVESTIGATION, a U.S.
19   government agency; and U.S.
     BUREAU OF ALCOHOL,
20
     TOBACCO, FIREARMS &
21   EXPLOSIVES, a U.S.
     government agency,
22

23          Defendants.

24
                                                                               PATRICK PATTON
25                                                                          SALISH SEA LAW GROUP
                                                                                 4700 42nd Avenue SW
                                                                                        Suite 580
                                                                                   Seattle, WA 98116
                                  COMPLAINT - 1                                   206.972.5297 (voice)
                                                                                   206.770.6238 (fax)
                                                                            patrick@salishsealawgroup.com
                 Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 2 of 17


                               I.     INTRODUCTION
 1

 2         1.1    Plaintiff, JUAN ALBERTO CASTANEDA MIRANDA, an
 3
     unmarried father of a minor child, brings this action under the Federal Tort
 4
     Claims Act (FTCA), 28 U.S.C. § 1346(b), 1402(b), 2401(b), and 2671-2680;
 5

 6   and Washington State Tort Claims Act, RCW 4.92, against the U.S. DRUG

 7   ENFORCEMENT ADMINISTRATION (DEA), a U.S. government agency;
 8
     U.S. FEDERAL BUREAU OF INVESTIGATION (FBI), a U.S. government
 9
     agency; and U.S. BUREAU OF ALCOHOL, TOBACCO, FIREARMS &
10

11   EXPLOSIVES (ATF), a U.S. government agency, for their failures to perform

12   mandatory duties and/or for the unconstitutional and/or negligent acts and/or
13
     omissions of their officers, officials, agents and/or employees that resulted in
14
     the injuries to the Plaintiff and his personal property, related to improper
15

16   identification and raid of the Plaintiff, his girlfriend at that time, and their
17   apartment and vehicle.
18
           1.2    This tragic series of events occurred on July 17, 2018.
19
           1.3    Plaintiff suffered bodily injuries during this unlawful and illegal
20

21   raid, requiring emergency surgery; the death of his cat; and the complete
22
     destruction of his apartment, its contents and his only personal vehicle.
23

24
                                                                                           PATRICK PATTON
25                                                                                      SALISH SEA LAW GROUP
                                                                                             4700 42nd Avenue SW
                                                                                                    Suite 580
                                                                                               Seattle, WA 98116
                                    COMPLAINT - 2                                             206.972.5297 (voice)
                                                                                               206.770.6238 (fax)
                                                                                        patrick@salishsealawgroup.com
                 Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 3 of 17


           1.4    Defendants learned during the raid of Plaintiff, his apartment, his
 1

 2   vehicle and his then girlfriend that Defendants had the wrong apartment and
 3
     wrong person for which they were to conduct the raid.
 4
           1.5    Defendants failed to properly identify Plaintiff; they conducted an
 5

 6   improper search and seizure and arrest; and caused significant harm to the

 7   Plaintiff. This tragedy was a by-product of their abuse of authority.
 8
           1.6    Defendants’ failure to carry out their required duties and to
 9
     properly identify Plaintiff caused significant injury and damage to the Plaintiff.
10

11         1.7    If Defendants would have simply followed the laws, regulations

12   and/or procedures, this incident and harm could have been avoided.
13
                          II.    JURISDICTION & VENUE
14
           2.1    This Court has jurisdiction over all causes of action asserted
15

16   against Defendants pursuant to the Federal Tort Claims Act, 28 U.S.C.S. §§
17   1346(b), 2671, et seq., which provides that a suit against the United States is
18
     the exclusive remedy in any action for damages for injury or loss of property
19
     resulting from the negligent or wrongful act or omission of any employee of the
20

21   government while acting within the scope of his office or employment. 28
22
     U.S.C.S. § 2679(b)(1).
23

24
                                                                                             PATRICK PATTON
25                                                                                        SALISH SEA LAW GROUP
                                                                                               4700 42nd Avenue SW
                                                                                                      Suite 580
                                                                                                 Seattle, WA 98116
                                     COMPLAINT - 3                                              206.972.5297 (voice)
                                                                                                 206.770.6238 (fax)
                                                                                          patrick@salishsealawgroup.com
                   Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 4 of 17


             2.2    Plaintiff further brings this cause of action against the United
 1

 2   States pursuant to 28 U.S.C.S. § 2679(a); 42 U.S.C. § 1983; and 28 U.S.C. §
 3
     2674.
 4
             2.3    Plaintiff has exhausted his applicable administrative remedies by
 5

 6   presenting his claim to the United States and the appropriate federal agencies

 7   prior to filing this lawsuit in federal court. 28 U.S.C. § 2675; 28 U.S.C. §§
 8
     1346(b), 2671, et seq.
 9
             2.4    Venue is proper in, and Defendants are subject to the personal
10

11   jurisdiction of, this Court because Defendants maintain facilities and business

12   operations in this District, and all or most of the events giving rise to this action
13
     occurred in this District. 28 U.S.C. § 1391(b).
14
                                      III.   PARTIES
15

16           3.1    Plaintiff, JUAN ALBERTO CASTANEDA MIRANDA, is a
17   citizen of Mexico. He resides in the United States with approved Deferred
18
     Action for Childhood Arrivals (DACA).               Plaintiff resides in Everett,
19
     Washington.
20

21           3.2    Defendant, U.S. DRUG ENFORCEMENT ADMINISTRATION,
22
     is a U.S. government agency, with offices in the state of Washington.
23

24
                                                                                                PATRICK PATTON
25                                                                                           SALISH SEA LAW GROUP
                                                                                                  4700 42nd Avenue SW
                                                                                                         Suite 580
                                                                                                    Seattle, WA 98116
                                      COMPLAINT - 4                                                206.972.5297 (voice)
                                                                                                    206.770.6238 (fax)
                                                                                             patrick@salishsealawgroup.com
                 Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 5 of 17


           3.3    Defendant, FEDERAL BUREAU OF INVESTIGATION, is a
 1

 2   U.S. government agency, with offices in the state of Washington.
 3
           3.4    Defendant, U.S. BUREAU OF ALCOHOL, TOBACCO,
 4
     FIREARMS & EXPLOSIVES, is a U.S. government agency, with offices in
 5

 6   the state of Washington.

 7                        IV.    FACTUAL ALLEGATIONS
 8
           4.1    Plaintiff is a citizen and native of Mexico. He was born on May
 9
     25, 1992.
10

11         4.2    Plaintiff is the recipient of approved and current Deferred Action

12   for Childhood Arrivals.
13
           4.3    Plaintiff is employed as technician for Comcast.
14
           4.4    Plaintiff is not married.
15

16         4.5    Plaintiff has one minor child, a U.S. citizen daughter.
17         4.6    Other than a couple of speeding tickets, Plaintiff has no criminal
18
     history. He is not and has never been violent nor been seen as a threat to his
19
     community.     Plaintiff has not and has never been connected with drug
20

21   manufacturing, use or sales.
22
           4.7    Plaintiff does not and has never had a license to carry or keep
23
     firearms.
24
                                                                                          PATRICK PATTON
25                                                                                     SALISH SEA LAW GROUP
                                                                                            4700 42nd Avenue SW
                                                                                                   Suite 580
                                                                                              Seattle, WA 98116
                                     COMPLAINT - 5                                           206.972.5297 (voice)
                                                                                              206.770.6238 (fax)
                                                                                       patrick@salishsealawgroup.com
                 Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 6 of 17


           4.8    Plaintiff has had no history of violence and no history of drug
 1

 2   offenses.
 3
           4.9    On July 13, 2018, the U.S. District Court for the Western District
 4
     of Washington, Seattle, Washington, issued a Search and Seizure Warrant to
 5

 6   search the Plaintiff’s apartment at Viking Apartments, 6630 202nd Street SW,

 7   Lynnwood, Washington 98036. This warrant specifically outlined the purpose
 8
     for this search and seizure - to locate controlled substances, drug paraphernalia,
 9
     drug transaction records, etc.
10

11         4.10 On July 17, 2018, Defendants in this matter raided and destroyed

12   the Plaintiff’s apartment, killing his cat, and causing significant injuries to
13
     Plaintiff, who required emergency appendectomy surgery.
14
           4.11 On July 17, 2018, Plaintiff and his then girlfriend, Gisela
15

16   Castaneda, were awakened by loud bangs outside of their apartment; still
17   sleeping, they did not realize what was going on until agents blasted into their
18
     apartment and they were suddenly approached by full-armored agents, who
19
     came into their bedroom, with multiple guns raised and pointed at them, yelling
20

21   at Plaintiff and his girlfriend. They were instructed to get out of bed, but neither
22
     one had clothing on. Ms. Castaneda required a female agent to come to the
23
     scene to help Ms. Castaneda dress.
24
                                                                                               PATRICK PATTON
25                                                                                          SALISH SEA LAW GROUP
                                                                                                 4700 42nd Avenue SW
                                                                                                        Suite 580
                                                                                                   Seattle, WA 98116
                                      COMPLAINT - 6                                               206.972.5297 (voice)
                                                                                                   206.770.6238 (fax)
                                                                                            patrick@salishsealawgroup.com
                Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 7 of 17


           4.12 Plaintiff and his girlfriend were handcuffed and taken to the living
 1

 2   room, where Plaintiff was told to “confess” about the “drug cartels”; however,
 3
     Plaintiff was not, is not and has not ever been involved with any type of drug
 4
     trafficking, so he did not know what the agents were referring to and
 5

 6   desperately tried to tell agents he did not know anything. He asked agents to

 7   check his identification, so they could make sure they were in the correct
 8
     apartment, but they refused.
 9
           4.13 After Defendants had torn up Plaintiff’s apartment and vehicle,
10

11   nothing was found related to any drug activity by Plaintiff nor his girlfriend.

12   The Defendants then handed Plaintiff a packet of documents and told him the
13
     Defendants had the wrong individuals and the wrong apartment and to
14
     complete the claim forms for reimbursement of damages and settlement for all
15

16   harm and damage. Defendants failed to discover and reasonably should have
17   discovered by looking at Plaintiff’s identification that they were, in fact, in the
18
     wrong residence.
19
           4.14 During the July 17, 2018 raid by Defendants of Plaintiff’s
20

21   apartment and his vehicle, it was determined that Defendants had the incorrect
22
     person(s) and incorrect apartment.        Eventually, Defendants arrested and
23

24
                                                                                              PATRICK PATTON
25                                                                                         SALISH SEA LAW GROUP
                                                                                                4700 42nd Avenue SW
                                                                                                       Suite 580
                                                                                                  Seattle, WA 98116
                                     COMPLAINT - 7                                               206.972.5297 (voice)
                                                                                                  206.770.6238 (fax)
                                                                                           patrick@salishsealawgroup.com
                Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 8 of 17


     charged the correct defendants they were looking for and these defendants were
 1

 2   charged accordingly. See USA v. Urias, et al., Case No. 2:18-CR-00174-RAJ.
 3
            4.15 Plaintiff has suffered significant personal injuries from the
 4
     Defendants wrongful arrest, search and seizure and destruction of his personal
 5

 6   belongings, and violation of his 4th and 5th Amendment rights.

 7          4.16 Plaintiff presented his claim to the United States and the defendant
 8
     agencies in this matter. As of July 7, 2020, the Defendants reported by e-mail
 9
     that they are still working on determining which agency will take the lead in
10

11   assessing and adjudicating Plaintiff’s claim. Once this is established, then that

12   Defendant agency will have six (6) months to reach a decision on Plaintiff’s
13
     claim for damages.
14
            4.17 Plaintiff in this matter had a previous attorney, Jeremiah Styles,
15

16   Styles Law, which he retained on or about September 2019. After multiple
17   phone calls and meetings with this attorney, Plaintiff was unable to have this
18
     attorney prepare and file a claim more than six (6) months before the statute of
19
     limitations. Plaintiff was required to retain undersigned counsel, therefore, the
20

21   reason for why the claim was filed less than six months and the reason this
22
     lawsuit is being filed – to preserve Plaintiff’s statute of limitations in this matter.
23
     ///
24
                                                                                                  PATRICK PATTON
25                                                                                             SALISH SEA LAW GROUP
                                                                                                    4700 42nd Avenue SW
                                                                                                           Suite 580
                                                                                                      Seattle, WA 98116
                                       COMPLAINT - 8                                                 206.972.5297 (voice)
                                                                                                      206.770.6238 (fax)
                                                                                               patrick@salishsealawgroup.com
                 Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 9 of 17


                          V.    FIRST CAUSE OF ACTION
 1

 2         Fourth Amendment right to be secure in one’s person, home, papers,
 3
     and effects, against unreasonable searches and seizures.
 4
           5.1    Plaintiff incorporates the preceding paragraphs by reference.
 5

 6         5.2    The 4th Amendment of the U.S. Constitution, protects the right of

 7   the people to be secure in their persons, houses, papers, and effects, against
 8
     unreasonable searches and seizures. Defendants in this matter recklessly and
 9
     violently entered the Plaintiff’s home, destroying all personal property in his
10

11   home; killing his pet cat; and physically injuring the Plaintiff, wherein he

12   required emergency surgery – only to discover that Defendants had the
13
     incorrect person and apartment – all because they would not and did not check
14
     Plaintiff’s identification, which Plaintiff tried to show the Defendants during
15

16   this reckless search and seizure.
17         5.3    All claims alleging that the Defendants in this matter used
18
     excessive force – deadly or not – in the course of an arrest, investigatory stop,
19
     or other seizure of a free citizen should be analyzed under the 4th Amendment
20

21   and its reasonableness standard.     In the instant case, Defendants did use
22
     excessive force in detaining Plaintiff, killing his cat, injury the Plaintiff and
23
     causing him to have emergency surgery.
24
                                                                                            PATRICK PATTON
25                                                                                       SALISH SEA LAW GROUP
                                                                                              4700 42nd Avenue SW
                                                                                                     Suite 580
                                                                                                Seattle, WA 98116
                                    COMPLAINT - 9                                              206.972.5297 (voice)
                                                                                                206.770.6238 (fax)
                                                                                         patrick@salishsealawgroup.com
                   Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 10 of 17


            5.4      Defendants deprived Plaintiff of his civil rights under 42 U.S.C. §
 1

 2   1983, when they failed to check his government issued identification, instead,
 3
     arresting and falsely charging Plaintiff with a felony crime, which was allegedly
 4
     withdrawn by Defendants when they learned they failed to check Plaintiff’s
 5

 6   identification and had the wrong person and wrong apartment.

 7          5.5      Plaintiff is entitled to punitive damages due to Defendants’
 8
     conduct.
 9
                    VI.   SECOND CAUSE OF ACTION - BATTERY
10

11          6.1      Plaintiff incorporates the preceding paragraphs by reference.

12          6.2      On July 17, 2018, Defendants raided and destroyed Plaintiff’s
13
     home, vehicle and person. Defendants reckless physical contact with the
14
     Plaintiff during this raid caused physical injuries to the Plaintiff, requiring him
15

16   to undergo emergency surgery.
17          6.3      In intentionally, and recklessly, physically harming the Plaintiff
18
     during this raid, without privilege or authority to do so, committed battery upon
19
     him multiple times during this July 17, 2018 raid by Defendants.
20

21          6.4      Plaintiff’s damages secondary to the Defendants’ conduct include
22
     Plaintiff’s     physical   and    emotional    pain    and    suffering,   medical
23

24
                                                                                              PATRICK PATTON
25                                                                                         SALISH SEA LAW GROUP
                                                                                                4700 42nd Avenue SW
                                                                                                       Suite 580
                                                                                                  Seattle, WA 98116
                                      COMPLAINT - 10                                             206.972.5297 (voice)
                                                                                                  206.770.6238 (fax)
                                                                                           patrick@salishsealawgroup.com
                  Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 11 of 17


     expenses/damages, home, vehicle and personal belongings expenses/damages,
 1

 2   as well as other damages secondary to the actions of the Defendants.
 3
           6.5      Plaintiff is entitled to punitive damages due to Defendants’
 4
     conduct.
 5

 6          VII. THIRD CAUSE OF ACTION - EXCESSIVE FORCE

 7         7.1      Plaintiff incorporates the preceding paragraphs by reference.
 8
           7.2      The Defendants each had a statutory duty, pursuant to
 9
           7.3      Defendants exceeded the minimum amount necessary to diffuse
10

11   this July 17, 2018 drug raid on Plaintiff and his girlfriend while they were

12   sleeping at their home. Defendants did not even check Plaintiff’s identification
13
     to confirm they had the correct home and person(s) despite Plaintiff’s plea for
14
     them to confirm.
15

16         7.4      Defendants reckless physical handling of the Plaintiff during this
17   raid raises an issue of police brutality. Plaintiff required emergency surgery
18
     due to Defendants excessive use of physical force on the Plaintiff.
19
           7.5      Plaintiff’s Fourth Amendment rights regarding reasonable search
20

21   and seizure were violated by Defendants in this matter during this July 17, 2018
22
     drug raid.
23

24
                                                                                            PATRICK PATTON
25                                                                                       SALISH SEA LAW GROUP
                                                                                              4700 42nd Avenue SW
                                                                                                     Suite 580
                                                                                                Seattle, WA 98116
                                     COMPLAINT - 11                                            206.972.5297 (voice)
                                                                                                206.770.6238 (fax)
                                                                                         patrick@salishsealawgroup.com
                  Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 12 of 17


           7.6      Plaintiff’s Eighth Amendment rights were violated by Defendants
 1

 2   in this matter with Defendants’ use of cruel and unusual punishment during this
 3
     July 17, 2018 raid and their unreasonable use of force during this raid.
 4
           7.7      Plaintiff was unarmed and non-threatening; and he pled with
 5

 6   Defendants to check his identification, so they could see that they had the wrong

 7   person(s) and wrong apartment, but Defendants failed to exercise this basic due
 8
     diligence.
 9
           7.8      Defendants were negligent per se.
10

11         7.9      Defendants negligence was a direct and proximate cause of

12   Plaintiff’s injuries and claimed damages herein.
13
           7.10 Plaintiff is entitled to punitive damages due to the Defendants’
14
     conduct.
15

16              VIII. FOURTH CAUSE OF ACTION – NEGLIGENCE
17                              & GROSS NEGLIGENCE
18
           8.1      Plaintiff incorporates the preceding paragraphs by reference.
19
           8.2      Each of the Defendants breached their respective duties of
20

21   reasonable care owed to Plaintiff, which are a direct and proximate cause of
22
     Plaintiff’s injuries and damages.
23

24
                                                                                            PATRICK PATTON
25                                                                                       SALISH SEA LAW GROUP
                                                                                              4700 42nd Avenue SW
                                                                                                     Suite 580
                                                                                                Seattle, WA 98116
                                     COMPLAINT - 12                                            206.972.5297 (voice)
                                                                                                206.770.6238 (fax)
                                                                                         patrick@salishsealawgroup.com
                 Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 13 of 17


           8.3     Defendants’ failures to properly identify the Plaintiff and his
 1

 2   girlfriend; failure to confirm that Defendants had the correct apartment; and
 3
     failure to properly detain the Plaintiff and his girlfriend without use of excessive
 4
     force; and additional failures in Defendants’ July 17, 2018 raid, are substantial
 5

 6   factors in Plaintiff’s injuries and damages claimed herein.

 7         8.4     Plaintiff is entitled to punitive damages due to Defendants’
 8
     conduct.
 9
                                  IX.    JURY DEMAND
10

11         9.1     Plaintiff demands a trial by jury of all issues so triable.

12                           X.    CLAIM FOR DAMAGES
13
           10.1 Plaintiff has suffered special damages from the July 17, 2018 raid
14
     by Defendants in this matter in the amount of $75,887.71.
15

16         10.2 Plaintiff has suffered damages for pain and suffering from this
17   botched raid by Defendants. These damages will be determined at trial.
18
           10.3 Punitive damages should be awarded to Plaintiff for Defendants
19
     reckless and excessive use of force on Plaintiff, only to find that Defendants
20

21   had raided to wrong house and the wrong person causing excessive damage to
22
     Plaintiff and his personal property and loss of work.
23

24
                                                                                               PATRICK PATTON
25                                                                                          SALISH SEA LAW GROUP
                                                                                                 4700 42nd Avenue SW
                                                                                                        Suite 580
                                                                                                   Seattle, WA 98116
                                     COMPLAINT - 13                                               206.972.5297 (voice)
                                                                                                   206.770.6238 (fax)
                                                                                            patrick@salishsealawgroup.com
                Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 14 of 17


            10.4 Plaintiff lost his girlfriend over this situation.       He required
 1

 2   emergency surgery. Defendants killed his cat during this raid. Defendants
 3
     destroyed all of Plaintiff’s personal belongings, including his only vehicle,
 4
     which allowed him to get back and forth to work. He had time loss from work.
 5

 6   He was forced to move from his apartment because the apartment and his

 7   personal belonging had all been destroyed by Defendants. Plaintiff’s name is
 8
     still not clear from all reporting agencies due to this wrongful and inaccurate
 9
     raid and arrest of Plaintiff.
10

11          10.5 Plaintiff requests that his name be cleared from all records with

12   Defendants and any other reporting agency, so that he will not have this botched
13
     and reckless event continue to smear his name legally and socially.
14
            10.6 As a result of the irrational use of excessive force on Plaintiff; the
15

16   physical, mental and emotional harm inflicted on him during this botched drug
17   raid by Defendants; and the emergency surgery Plaintiff had to undergo and
18
     the pain he suffered associated with acute appendicitis are all related to this
19
     botched drug raid by Defendants in this matter.
20

21          10.7 Plaintiff has a permanent reminder of this botched drug raid on
22
     him from the appendectomy scar he has to look at every day – a reminder
23
     always of what he went through on July 17, 2018. This physical remnant of
24
                                                                                             PATRICK PATTON
25                                                                                        SALISH SEA LAW GROUP
                                                                                               4700 42nd Avenue SW
                                                                                                      Suite 580
                                                                                                 Seattle, WA 98116
                                     COMPLAINT - 14                                             206.972.5297 (voice)
                                                                                                 206.770.6238 (fax)
                                                                                          patrick@salishsealawgroup.com
               Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 15 of 17


     federal agents’ physical attack on Plaintiff is nothing compared to the
 1

 2   emotional trauma that was inflicted on him during this botched raid by
 3
     Defendants.
 4
           10.8 The sense of security Plaintiff once felt in the presence of his own
 5

 6   home and with law enforcement officers has been irretrievably broken and

 7   replaced with understandable fear. Because Defendants have still not removed
 8
     Plaintiff’s name from federal records as having been involved in a drug
 9
     investigation, Plaintiff is still plagued by this disastrous and violent raid on
10

11   him, his home, his vehicle, his girlfriend and his family cat – continuing to

12   cause him harm when, in fact, Defendants had the wrong apartment and wrong
13
     person and would not even check Plaintiff’s identification before the
14
     destruction and harm occurred.
15

16                          XI.    PRAYER FOR RELIEF
17         WHEREFORE, Plaintiff demands that this Court award the following:
18
           11.1 Compensatory damages in an amount to be shown at trial;
19
           11.2 Punitive damages in an amount to be shown at trial;
20

21         11.3 Costs incurred in this action and reasonable attorney fees;
22
           11.4 Prejudgment and post-judgment interest; and
23
           11.5 Such other and further relief the Court deems just and proper.
24
                                                                                           PATRICK PATTON
25                                                                                      SALISH SEA LAW GROUP
                                                                                             4700 42nd Avenue SW
                                                                                                    Suite 580
                                                                                               Seattle, WA 98116
                                   COMPLAINT - 15                                             206.972.5297 (voice)
                                                                                               206.770.6238 (fax)
                                                                                        patrick@salishsealawgroup.com
        Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 16 of 17


 1

 2   RESPECTFULLY SUBMITTED this 14th day of July 2020.
 3

 4
                                  /s/ Patrick Patton
 5                                PATRICK PATTON, WSBA 49159
 6                                Salish Sea Law Group
                                  4700 42nd Avenue SW, Suite 580
 7                                Seattle, WA 98116
                                  (206) 972-5297 – Office
 8
                                  (206) 770-6238 – Facsimile
 9                                patrick@salishsealawgroup.com
10                                Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                        PATRICK PATTON
25                                                                   SALISH SEA LAW GROUP
                                                                          4700 42nd Avenue SW
                                                                                 Suite 580
                                                                            Seattle, WA 98116
                          COMPLAINT - 16                                   206.972.5297 (voice)
                                                                            206.770.6238 (fax)
                                                                     patrick@salishsealawgroup.com
               Case 2:20-cv-01081 Document 1 Filed 07/14/20 Page 17 of 17


                                   JURY DEMAND
 1

 2         Plaintiff hereby demands a trial by jury of all issues so triable pursuant
 3
     to Rule 38 of the Federal Rules of Civil Procedure.
 4
           DATED this 14th day of July 2020.
 5

 6

 7                                         /s/ Patrick Patton
                                           PATRICK PATTON, WSBA 49159
 8
                                           Salish Sea Law Group
 9                                         4700 42nd Avenue SW, Suite 580
                                           Seattle, WA 98116
10                                         (206) 972-5297 – Office
11                                         (206) 770-6238 – Facsimile
                                           patrick@salishsealawgroup.com
12

13
                                           Attorney for Plaintiff

14

15

16

17

18

19

20

21

22

23

24
                                                                                           PATRICK PATTON
25                                                                                      SALISH SEA LAW GROUP
                                                                                             4700 42nd Avenue SW
                                                                                                    Suite 580
                                                                                               Seattle, WA 98116
                                   COMPLAINT - 17                                             206.972.5297 (voice)
                                                                                               206.770.6238 (fax)
                                                                                        patrick@salishsealawgroup.com
